Citation Nr: 0504838	
Decision Date: 02/22/05    Archive Date: 03/04/05	

DOCKET NO.  03-15 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.   

2.  Entitlement to service connection for bilateral hearing 
loss.   

3.  Entitlement to service connection for tinnitus.   

4.  Entitlement to service connection for a back disorder.   

5.  Entitlement to service connection for disability 
manifested by numbness of the right side of the face.   

6.  Entitlement to service connection for residuals of a 
broken nose.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1955 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran sustained 
dental trauma to any teeth in service.  

2.  The veteran does not have bilateral hearing loss that is 
related to active service.  

3.  The veteran does not have tinnitus that is related to 
active service.  

4.  The veteran does not have a back disorder that is related 
to active service.  

5.  The veteran does not have a disability manifested by 
numbness of the right side of the face that is related to 
active service.  

6.  The veteran does not have residuals of a broken nose that 
are related to active service.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
residuals of dental trauma.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 17.161 (2004).  

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service and service incurrence may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.  

4.  A back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.  

5.  Disability manifested by numbness of the right side of 
the face was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.  

6.  Residuals of a broken nose were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dental treatment is authorized for dental disorders due to 
inservice trauma.  See 38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. § 17.161(c).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. 
§§ 3.307, 3.309.  

Service medical records are silent for complaint, finding, or 
treatment with respect to any trauma sustained by the veteran 
as a result of being struck in the face by a shovel.  
Although the service medical records sustained some damage in 
a fire, it appears that they are complete and legible.  
Records relating to the veteran's inservice dental care do no 
indicate that he sustained any dental trauma during his 
active service.  He was seen for dental care on several 
occasions and none of the treatment records reflect any 
reference to dental trauma.  

Service medical records reflect that the veteran did have 
recurrent bleeding from the right nostril, but there is no 
indication that this bleeding was related to any type of 
trauma or to residuals of a broken nose.  Rather, service 
medical records reflect that the veteran was hospitalized in 
December 1955, approximately one month after his entry into 
active service, with complaints that included nosebleeds.  In 
April 1957 his right nostril was cauterized in an effort to 
stop his nosebleeds.  Service medical records are silent for 
any complaint or finding regarding the veteran's back or 
numbness of the right side of his face.  

The report of the veteran's October 1957 service separation 
examination, and medical history completed in conjunction 
therewith, reflects that the veteran had a scar on the upper 
lip, but does not indicate any etiology therefore.  The 
medical history indicates that the veteran reported that he 
had frequent nasal hemorrhages and that his gums still bleed 
occasionally.  Gum bleeding was related to pyorrhea in 1953.  
The veteran denied other serious illnesses, operations, or 
injuries.  

A February 2002 VA record reflects that the veteran had 
moderate profound sensorineural hearing loss bilaterally.  

During the veteran's personal hearing, held in July 2004 
before the undersigned, he testified that he had sustained 
traumatic injury to his face when a shovel struck him during 
active service.  He also indicated that he had been exposed 
to rocket firing noise that resulted in his hearing loss and 
tinnitus.  He indicated that he had received treatment 
following service in 1961, but that these records were not 
available.  The veteran is competent to offer testimony 
regarding his best recollection of events that occurred 
during his active service, but he is not qualified, as a lay 
person, to offer any medical diagnoses or medical etiologies.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board will accord greater probative weight to the 
veteran's service medical records because they are 
contemporaneous with the events that occurred then than it 
will accord to the veteran's current testimony with respect 
to events that occurred during his active service because his 
testimony is his attempt to recollect events that occurred 
more than 30 years prior to the testimony.  With 
consideration that the service medical records are silent for 
any findings of trauma to the face, including residuals of a 
broken nose or dental trauma, as well as being silent for 
complaints of hearing loss, tinnitus, or a back disorder, and 
the report of the veteran's service separation examination 
indicates that his nose, back, face, and hearing were all 
normal, and the veteran, at the time of the separation 
examination, denied any other illnesses, operations, or 
injuries, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran experienced 
trauma to the face during active service that resulted in 
residuals of a broken nose, numbness of the right side of the 
face, or residuals of dental trauma.  Further, a 
preponderance of the evidence is against a finding that he 
experienced hearing loss, tinnitus, or a back disorder during 
active service.  In light of these disabilities not being 
shown at the time of his discharge during service, or for 
many, many years thereafter, a preponderance of the evidence 
is against a finding that the veteran currently has residuals 
of dental trauma, bilateral hearing loss, tinnitus, back 
disorder, disability manifested by numbness of the right side 
of the face, or residuals of a broken nose, that are related 
to his active service.  Further, there is no competent 
medical evidence that he experienced bilateral hearing loss 
within one year of discharge from his active service.  
Accordingly, a preponderance of the evidence is against the 
veteran's claims for service connection.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
the appellant has been provided VCAA content complying notice 
and proper subsequent VA process.  The VCAA notice was 
provided to him via December 2002 and May 2003 letters, with 
the initial letter being prior to the initial adjudication.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The June 2003 statement of the case informed the veteran of 
the governing laws and regulations as well as informing the 
veteran of the evidence upon which the decision was made.  It 
also informed the veteran of the duties of the VA and the 
veteran in obtaining evidence, and that the veteran should 
provide any relevant evidence that he had.  It provided the 
veteran with VCAA implementing regulations.  

During the veteran's personal hearing in July 2004, he 
testified, at pages 7 and 14, that no private treatment 
records were available.  

Here, the Board finds that the veteran was properly provided 
the VCAA notice, and that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to the November 2003 supplemental 
statement of the case and has been afforded a personal 
hearing.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran indicated that he 
was receiving treatment at VA facilities, and records 
relating to this treatment have been requested and received.  
The veteran has not been provided a medical examination.  In 
this regard, it is not established that the veteran 
experienced any event or injury or disease in service for 
which service connection is currently sought, nor is there 
competent medical evidence indicating that any claimed 
disability or symptoms may be associated with an established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  As noted above, the veteran has indicated 
that private treatment records are not available.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  



ORDER

Service connection for residuals of dental trauma is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a back disorder is denied.  

Service connection for disability manifested by numbness of 
the right side of the face is denied.  

Service connection for residuals of a broken nose is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


